ACCEPTED
                                                                                   01-14-00677-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              1/15/2015 3:27:30 PM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                              NO. 01-14-00677-CV

                                                                   FILED IN
                                                            1st COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR           THE HOUSTON, TEXAS
                        FIRST DISTRICT OF TEXAS             1/15/2015 3:27:30 PM
                                                            CHRISTOPHER A. PRINE
                                                                    Clerk
                     PETER TSAI AND BARBARA TSAI,

                                                  Appellants,

                                       v.


                LIBERTY MUTUAL INSURANCE COMPANY,

                                                  Appellee.



            ON APPEAL FROM THE 269TH JUDICIAL DISTRICT
                 COURT OF HARRIS COUNTY, TEXAS


       UNOPPOSED MOTION OF APPELLEE TO EXTEND TIME
          TO FILE ITS BRIEF PURSUANT TO RULE 10.5(b)


To the Honorable Court of Appeals:

      Defendant and Appellee Liberty Mutual Insurance Company (“Defendant”)

files this unopposed motion to extend the time to file its brief on the merits,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure.
                                             1.

         Plaintiffs Peter Tsai and Barbara Tsai (“Plaintiffs”) brought this action

against Defendant for breach of contract under their homeowner’s policy alleging

that Defendant failed to pay their claim for water damage. The trial court granted

Defendant’s motion for summary judgment, and Plaintiffs took an appeal from that

order.

                                             2.

         Plaintiffs filed their brief on December 17, 2014, after the Court granted

Plaintiffs an extension of time to do so.

                                             3.

         The current deadline for Defendant to file its brief is January16, 2015.

                                             4.

         This motion is the first request by Defendant for an extension of time to file

its brief.

                                             5.

         Defendant requests an extension of time of thirty-one (31) days to file its

brief to February 16, 2015.

                                             6.

         This case is not set for submission at this time.




                                             2
                                             7.

      Lead counsel for Defendant has been and will be involved in the following

matters that required his attention:

            Because Plaintiffs filed their brief on December 17, 2014,
             Defendant’s deadline included the Christmas holidays when counsel
             was out of the office with family.

            Counsel will be out of state at the end of the week of January 11, 2015
             on family matters when the brief is due currently.

            Preparation of the brief in Cause No. 14-14-00647-CV; Joe Ballard v.
             Arch Insurance Company et al.; in the Court of Appeals for the
             Fourteenth District of Texas

             Preparation for and attendance at a client meeting on January 6, 2015.

                                             8.

      There is no opposition to this motion.

                                             9.

      This motion is not made for delay, but so that justice may be done.

                                             10.

      Defendant respectfully requests that the Court grant it an extension of time

to file its brief until February 16, 2015.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays that this

motion to extend time to file its brief be granted.




                                             3
                                Respectfully submitted,

                                SHEEHY, WARE & PAPPAS, P.C.




                                By:
                                      Richard A. Sheehy
                                      State Bar No. 18178600
                                2500 Two Houston Center
                                909 Fannin Street
                                Houston, Texas 77010-1003
                                (713) 951-1000 – Telephone
                                (713) 951-1199 – Facsimile
                                E-mail: rsheehy@sheehyware.com

                                Attorneys for Defendant and Appellee
                                Liberty Mutual Insurance Company



                      Certificate of Conference

There is no opposition to this motion.




                                Richard A. Sheehy




                                   4
                                Certificate of Service

      This will certify that a true and correct copy of this document has been
forwarded to all counsel of record pursuant to the Texas Rules of Appellate
Procedure on the 15th day of January 2015.

          Via E-Service and Facsimile (713) 523-1266
          Daniel F. Crowder
          Crowder, LLP
          2211 Norfolk, Suite 610
          Houston, Texas 77098




                                       Richard A. Sheehy


2264999




                                          5